Exhibit 10.1

 

EXTENSION AGREEMENT

 

THIS AGREEMENT made as of the 10th day of September, 2004

 

AMONG:

 

707932 Ontario Limited,

(the “Landlord”)

 

- and -

 

Tucows Inc. and Tucows.com Co.

(collectively, the “Tenant”)

 

- and -

 

Tucows International Corporation

(the “Original Tenant”)

 

WHEREAS:

 

A.                                   By a lease dated the 10th day of December,
1999 (the “Lease”), the Landlord leased to Tucows International Corporation, for
an initial term (the “Term”) of 5 years, commencing on the 1st day January, 2000
and expiring on the 31st day of December, 2004, certain premises (the “Leased
Premises”) designated as the ground floor of the Building municipally known as
78 Mowat Avenue, Toronto, Ontario, comprising an area of approximately 18,426
square feet of Rentable Area, shown outlined in red on the plan attached to the
Lease as Schedule “B”;

 

B.                                     The original tenant was Tucows
International Corporation. In 2001, an internal corporate reorganization
occurred, and Tucows Inc. became the public parent of Tucows.com Co., which has
been fulfilling the Lease obligations of Tucows International Corporation, since
that time;

 

C.                                     Whereas Tucows International Corporation
is substantially without assets, and the parties

 

--------------------------------------------------------------------------------


 

wish to amend the Lease to reflect commercial reality;

 

D.                                    Pursuant to Section 10.3 of the Lease the
Tenant has the option to extend the Term of the Lease upon the same terms and
conditions contained in the Lease, except for:

i)                                         any further option to extend the
Term;

ii)                                      the obligation of the Landlord to pay
any Tenant’s allowance or perform any Landlord’s Work, in, on, or to the Leased
Premises; and

iii)                                   the rent to be paid;

 

E.                                      In lieu of the Tenant’s option to extend
the Lease set out in Section 10.3 of the Lease, the Landlord and the Tenant have
agreed to extend the Term of the Lease for a further period of 7 years from the
1st day of January, 2005 upon the terms and conditions contained in this
Agreement.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.                                       The consideration for this Agreement is
the mutual covenants and agreements between the parties and the sum of One
Dollar ($1.00) that has been paid by each of the parties to the other, the
receipt and sufficiency of which is acknowledged.

 

2.                                       The Original Tenant hereby confirms
that it has assigned all of its right, title and interest in and to the Lease
and the Leased Premises, to the Tenant.

 

3.                                       The Term of the Lease is hereby
extended for a further period of 7 years, commencing on the 1st day of January,
2005 (the “Commencement Date”) and expiring on the 31st day of December, 2011
(the “Extended Term”) upon the same terms, covenants and conditions as are
contained in the Lease as amended by this Agreement, including that:

 

a.               Subject to Paragraph 4 of this Agreement, the Tenant will
accept the Leased Premises in an “as is” condition;

 

b.              Subject to Paragraph 4 of this Agreement, the Landlord has no
responsibility or liability for making any renovations, alterations or
improvements in or to the Leased Premises (but nothing herein derogates from its
existing obligations, if any, under the Lease to make repairs); and

 

c.               all further renovations, alterations or improvements in or to
the Leased Premises are the sole responsibility of the Tenant (other than
repairs which Landlord is obligated under the Lease to perform at its expense),
and shall be undertaken and completed at the Tenant’s expense and strictly in
accordance with the provisions of the Lease.

 

4.                                       The Tenant and the Landlord acknowledge
and agree that the Lease is hereby amended to provide as follows:

 

--------------------------------------------------------------------------------


 

a.               in addition to the Leased Premises, the Tenant shall Lease from
the Landlord during the Extended Term, certain premises located on the second
floor of the Building, comprising exactly 8,511 square feet of Rentable Area
(the “Additional Premises”);

 

b.              the Tenant shall pay to the Landlord as Basic Rent for the
Leased Premises during the Extended Term the following:

 

Year 1:            the annual sum of $221,112 payable in equal consecutive
monthly instalments of $18,426 each in advance on the first day of each calendar
month during such period, based upon an annual rate of $12.00 per square foot of
the Rentable Area of the Leased Premises;

 

Year 2:            the annual sum of $230,325 payable in equal consecutive
monthly instalments of $19,193.75 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $12.50 per
square foot of the Rentable Area of the Leased Premises;

 

Year 3:            the annual sum of $239,538 payable in equal consecutive
monthly instalments of $19,961.50 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $13.00 per
square foot of the Rentable Area of the Leased Premises;

 

Year 4:            the annual sum of $248,751 payable in equal consecutive
monthly instalments of $20,729.25 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $13.50 per
square foot of the Rentable Area of the Leased Premises;

 

Year 5:            the annual sum of $257,964 payable in equal consecutive
monthly instalments of $21,497 each in advance on the first day of each calendar
month during such period, based upon an annual rate of $14.00 per square foot of
the Rentable Area of the Leased Premises;

 

Year 6:            the annual sum of $267,177 payable in equal consecutive
monthly instalments of $22,264.75 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $14.50 per
square foot of the Rentable Area of the Leased Premises;

 

Year 7:            the annual sum of $276,390 payable in equal consecutive
monthly instalments of $23,032.50 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $15.00 per
square foot of the Rentable Area of the Leased Premises;

 

c.               the Tenant shall pay to the Landlord as Basic Rent for the
Additional Premises during the Extended Term the following:

 

--------------------------------------------------------------------------------


 

Year 1:            the annual sum of $102,132 payable in equal consecutive
monthly instalments of $8,511 each in advance on the first day of each calendar
month during such period, based upon an annual rate of $12.00 per square foot of
the Rentable Area of the Additional Premises;

 

Year 2:            the annual sum of $106,387.50 payable in equal consecutive
monthly instalments of $8,865.63 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $12.50 per
square foot of the Rentable Area of the Additional Premises;

 

Year 3:            the annual sum of $110,643 payable in equal consecutive
monthly instalments of $9,220.25 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $13.00 per
square foot of the Rentable Area of the Additional Premises;

 

Year 4:            the annual sum of $114,898.50 payable in equal consecutive
monthly instalments of $9,574.88 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $13.50 per
square foot of the Rentable Area of the Additional Premises;

 

Year 5:            the annual sum of $119,154 payable in equal consecutive
monthly instalments of $9,929.50 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $14.00 per
square foot of the Rentable Area of the Additional Premises;

 

Year 6:            the annual sum of $123,409.50 payable in equal consecutive
monthly instalments of $10,284.13 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $14.50 per
square foot of the Rentable Area of the Additional Premises;

 

Year 7:            the annual sum of $127,665 payable in equal consecutive
monthly instalments of $10,638.75 each in advance on the first day of each
calendar month during such period, based upon an annual rate of $15.00 per
square foot of the Rentable Area of the Additional Premises;

 

d.              Except as otherwise specifically set out in this Agreement, the
Tenant shall pay to the Landlord during the Extended Term Additional Rent for
the Additional Premises, in accordance the same terms and provisions governing
the Tenant’s payment of Additional Rent for the Leased Premises under the Lease;

 

e.               The exact Rentable Area of the Additional Premises throughout
the Extended Term or any renewals thereof shall be 8,511 square feet, excluding
the existing mezzanine and deck.  The Tenant and Landlord agree and acknowledge
that the Tenant shall be entitled to exclusive use of, but will not be charged
Basic or Additional Rent on the

 

--------------------------------------------------------------------------------


 

existing mezzanine or deck located in the Additional Premises, provided that the
Tenant uses the mezzanine solely for the purpose of storage and access.  If the
Tenant elects, at its sole option, to use any part of the existing mezzanine for
any purpose other than storage or access the Landlord shall have the right to
re-measure the Additional Premises and include the existing mezzanine in the
determination of the Rentable Area of the Additional Premises, and charge Basic
and Additional Rent based on the new Rentable Area calculation of the Additional
Premises, from the date upon which the non-storage and non-access use commenced.

 

f.                 The Tenant shall not be required to pay Basic or Additional
Rent for the Leased Premises for six months during the Extended Term, being the
first, second, third, tenth, eleventh and twelfth months of the Extended Term. 
The Tenant shall not be required to pay Basic or Additional Rent for the
Additional Premises for a period of six months, being the first six months of
the Extended Term (collectively, the “Rent Free Period”).  During the Rent Free
Period, the Tenant shall pay all utility and parking costs and shall be required
to comply with all other terms and conditions of the Lease, as amended by this
Agreement;

 

g.              Provided the Tenant has signed this Agreement and delivered
certificates of insurance in accordance with the requirements under the Lease
before 11:59 pm September 1, 2004, the Tenant shall be permitted to take early
possession of the Additional Premises and mezzanine and deck as of October 1,
2004, until December 31, 2004, for the purposes of completion of the Tenant’s
Work and the installation of telephone and communications systems, computer
equipment and furniture in the Additional Premises (the “Fixturing Period”). 
All terms and conditions of the Lease shall apply during the Fixturing Period,
save and except that no Basic or Additional Rent shall be payable for the
Additional Premises, mezzanine, or deck.  The Tenant shall be responsible during
the Fixturing Period for the payments of all parking and utility charges.  The
Tenant shall be allowed to conduct its business in the Additional Premises,
mezzanine and deck during the Fixturing Period. If Tenant has not signed this
Agreement by September 1, or delivered the insurance certificates by that date,
then the early occupancy period shall be delayed, at Landlord’s option, for one
business day for each business day of delay in Tenant’s satisfaction of the two
conditions.

 

h.              The Tenant and Landlord acknowledge and agree that the deck
shall form part of the Leased Premises.

 

i.                  The Tenant shall have the right during the Fixturing Period,
Extended Term and any extension thereof, to make improvements to the Leased
Premises and Additional Premises at its sole cost, which it deems necessary and
required to carry on its business (the “Tenant’s Work”), provided that all such
work shall be subject to the prior written approval of the Landlord and shall be
subject to and performed in

 

--------------------------------------------------------------------------------


 

accordance with the provisions of the Lease and good construction practices by
competent contractors in compliance with all relevant applicable municipal and
provincial laws, by-laws and regulations.  All of the Tenant’s Work shall be
performed by the Tenant in accordance with approved plans and specifications.
Any variance from the said plans and specifications shall require further
written approval of the Landlord.

 

j.                 Tenant shall be entitled to 25 parking spaces in the Building
parking area which shall include 5 reserved parking spaces and three unreserved
parking spaces in the parking area east of the Building, and 17 unreserved
parking spaces in the parking area located south of the Building accessed from
Liberty Street. Tenant shall comply with the generally applicable rules and
regulations that govern the parking areas. The parking rate shall be the then
generally applicable current parking rate for the Building and shall be subject
to change from time to time. If the operator of the Building parking area has
any additional parking spaces available, Tenant may lease additional spaces
directly from the parking area operator. Furthermore, provided the Landlord
obtains, from time to time, from the City of Toronto a parking license or permit
granting use (the “License”), the Landlord will provide (in addition to the
parking spaces permitted under the Lease) up to 9 additional unreserved parking
spaces (“Additional Parking”) on Mowat Avenue, in accordance with the same terms
and conditions as the set out in the Lease, at the current parking rate (but
subject to the limitations of the License from the City of Toronto). The Tenant
shall be allowed to use the Additional Parking until the earlier of: a) the
expiry of the License; or b) the expiry of the Extended Term.  In the event that
operator of the parking facilities of the Building has any additional parking
spaces available from time to time, the Tenant may lease those additional spaces
directly from the parking facilities operator.

 

k.             If the Tenant is not in default under this Lease or this
Agreement, it shall have the option to Renew the Lease for one (1) additional
term of 5 years (the “Renewal Term”) upon the same terms and conditions as
contained in Section 10.3 of the Lease (as amended by this Agreement), save and
except for the rent to be paid. For these purposes, Section 10.3 of the Lease is
hereby amended as follows:

 

 i.              The words “prior to the expiration of the initial Term” in
clause 10.3(2) of the Lease are deleted and replaced with the following: “prior
to the expiration of the Extended Term”; and,

ii.             All other references to “initial Term” and/or “original Term” in
Section 10.3 are deleted and replaced by the words “Extended Term”.

 

l.                  The Landlord agrees to notify the Tenant in writing on the
anniversary of the Commencement Date of each year of the Extended Term, of any
upcoming vacant space for the next calendar year in the Building or at 1195-1209
King Street West, Toronto, Ontario, of which the Landlord is aware to the best
of its knowledge. The

 

--------------------------------------------------------------------------------


 

Tenant shall have five business days from receipt of the Landlord’s notice to
advise the Landlord in writing whether it wishes to rent the said vacant space,
subject to any existing renewal options and first rights of refusal to lease in
favour of a third party, which shall take priority over the Tenant’s right to
lease the vacant space. , If the Landlord fails to receive such written notice
from the Tenant within the required 5 business days, it shall be entitled to
rent the space to a third party on the same terms and conditions as set out in
the Lease including any rights of renewal and Rent.

 

m.            The Tenant and Landlord agree and acknowledge that the words “a
single sign” are hereby deleted from the second sentence of Section 8.6 of the
Lease and are replaced with the words “two signs”.

 

n.              The Landlord agrees to complete to following work to the Leased
Premises and Additional Premises at its sole cost:

 

i.  install an enclosed interior staircase from the Leased Premises to the
Additional Premises in the southwest corner of the parking lot adjacent to the
Building, in a location to be determined by the Landlord acting reasonably, in
consultation with Tenant, and in a manner to minimize disruption to the Tenant’s
existing business; and

ii.  ensure that the existing mechanical, electrical, plumbing and sprinkler
systems serving the Additional Premises are in good working order as of the
Commencement Date.

 

(collectively, the “Landlord’s Work”)

 

The Landlord shall complete the Landlord’s Work using good construction
practices by competent contractors and in accordance with relevant and
applicable municipal and provincial laws, by-laws or regulations.  Any work not
specifically included as Landlord’s Work shall be the responsibility of the
Tenant.  The Landlord agrees to use its best efforts to complete the Landlord’s
Work as expeditiously as possible.

 

5.                                       The Tenant represents and warrants that
it has the right, full power and authority to agree to the amendments to the
Lease, and other provisions contained in this Agreement.

 

6.                                       All obligations of Tucows Inc. and
Tucows.com Co. under the Lease, as amended hereby, shall be deemed to be joint
and several.

 

7.                                       The parties confirm that the terms,
covenants and conditions of the Lease remain unchanged and in full force and
effect, except as modified by this Agreement.  It is understood and agreed that
all terms and expressions when used in this Agreement, unless a contrary
intention is expressed herein, have the same meaning as they have in the Lease.

 

8.                                       This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns, as the case may be.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement at
Toronto, Ontario, this 10th day of September, 2004.

 

 

 

707932 Ontario Limited (Landlord)

 

 

 

 

 

 

 

 

 

Per:

  /s/  Marcy Lipson

 

 

 

 

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

 

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

I/We have the authority to bind the Corporation.

 

 

 

 

 

Tucows Inc. and Tucows.com Co. (Tenant and assignee)

 

 

 

 

 

 

Per:

/s/  Michael Cooperman

 

 

 

 

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

Per:

/s/  Michael Cooperman

 

 

 

 

 

 

 

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

I/We have the authority to bind the Corporation

 

 

 

 

 

Tucows International Inc. (Original Tenant and assignor)

 

 

 

 

 

 

 

 

Per:

/s/  Michael Cooperman

 

 

 

  Authorized Signing Officer

 

--------------------------------------------------------------------------------